Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-3, 5-11, 16-17, 20-25, 27 and 29 are pending.
The preliminary amendment filed 11/21/2019 which amends claims 8, 10-11, 16, 20, 22, 24-25 and 29, and cancels claims 4, 12-15, 18-19, 26 and 28 has been entered. 
 	             
  Foreign Priority  
Acknowledgment is made of applicant's claim for foreign priority based on application “Singapore 10201704182Q” filed 5/23/2017.  In addition, this application is a 371of PCT?SG2018/050250 filed 5/23/2018.  
			         IDS 
The references cited in the information disclosure statement (IDS) filed 8/7/2020, the IDS filed 1/3/2020 and the IDS filed 11/21/2019  have been considered by Examiner.    

Election/Restriction
Applicants’ election filed 2/24/2021 of Group I, claims 1-3, 5-11 and 16 and election of the species “DAHP synthase (AroG)” from claim 8 with traverse  is acknowledged. 
The Traversal is on the ground that, the species election is improper as claim 1 relates to a method for producing various end products from various starting products, via subjecting the starting material to a plurality of enzyme-catalyzed chemical transformations in a one-pot reaction system, and that  examination all of species (claim 8) would not be search burden for Examiner. 
The applicants’ argument is under due consideration. At  page 5, lines 17 and Figure 22, instant specification has described the biosynthesis of L-Phe from glucose requires overexpression of all the enzymes that are the species set forth in claim 8, and thus, the species election (from claim 8) is withdrawn.
Claims 17, 20-25, 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Claims 1-3, 5-11 and 16 are under examination.  

			
                                              Objection to claims
In claim 1, “…a one-pot…” should be changed to “…an one-pot…”.




                 Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claims 1-3, 5-11 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recited the open ended transitional phrase “comprising” for the Markush group “…the staring material is selected from a group comprising …”., which renders the claim 1 indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. (see MPEP 2173.05(h))  Claims 2-3, 5-11 and 16 which depend from claim 1 are also rejected. 

   Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5-11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          Written description 
          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
  For claim 1, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention.  It is noted that claim embraces the limitations of claims 3, 7 and 9 which recite “variants, mutants, or fragments thereof” and claim 8 which recites “mutants” wherein claims 3 and 7-9 depend from claim 1.
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Claim 1 is drawn to a method of a method for bioproduction of substituted or unsubstituted phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine by one or more recombinant microbial cells genetically engineered to overexpress enzyme(s) for said bioproduction; the method comprise  subjecting a starting material to a plurality of enzyme-catalyzed chemical transformations in a one-pot reaction system.
The enzyme(s) encompass: (i) styrene monooxygenase having an amino acid sequence set forth in SEQ ID NO: 1 and 2, variants, mutants, or fragments thereof; (ii) styrene oxide isomerase having an amino acid sequence set forth in SEQ ID NO: 3, variants, mutants, or fragments thereof; the aldehyde dehydrogenase having an amino acid sequence set forth in SEQ ID NO: 4, variants, mutants, or fragments thereof; the alcohol dehydrogenase having an amino acid sequence set forth in SEQ ID NO: 5, variants, mutants, or fragments thereof, and the transaminase having an amino acid sequence set forth in SEQ ID NO: 6, variants, mutants, or fragments thereof (claim 3);
Further encompass ammonia lyase, variants, mutants, or fragments thereof; and decarboxylase, variants, mutants, or fragments thereof (claim 7) for producing styrene from L-Phe;  DAHP synthase (AroG), variants, mutants, or fragments thereof, shikimate kinase (AroK), variants, mutants, or fragments thereof, shikimate dehydrogenase (YdiB), variants, mutants, or fragments thereof, chorismate mutase/prephenate dehydratase (PheA), variants, mutants, or fragments thereof, tyrosine aminotransferase (TyrB), 8, 9) wherein claim 8 recites the “mutant” only for each of enzymes of AroG, AroK, YdiB, PheA and TyrB.   

The “variants, mutants, or fragments” (genus) encompasses any structurally altered polypeptides/peptides . Said altered polypeptides/peptides can be resulted from any chemical modification, known posttranslational modifications, any amino acid substitutions, deletions/truncations and insertions introduced recombinantly, and any genetic mutations. The fragment (subgenus) encompasses any subsequences and oligopeptides derived from the correspond full-length amino acid sequences of the enzymes which are derived from various and diverse organism/microorganism species.  
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
The present invention aims to provide a method of bioproduction of useful valuable phenyl alcohol, aldehyde, acid, amine, and related compounds in a one-pot reaction system (see page 1, lines 5-13 and p.2, lines 16-29, instant specification).
The specification sets forth that the terms ‘variant’ and ‘mutant’ are used interchangeably; the "variant" of an enzyme refers to an amino acid sequence that is altered by one or more amino acids including non-conservative changes, and that variant enzymes are 60%-99%  homologous or identical to an unmodified amino acid sequence (p,15, lines 9-27).
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claim 1, as mentioned above, is directed to a method for bioproduction of substituted or unsubstituted phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine in a one-pot reaction system which comprising co-express and overexpress the enzymes required for said bioproduction, wherein the “enzymes” are “variants, mutants, or fragments” (a large genus) of the unmodified enzyme proteins.
The claimed “variants, mutants, or fragments” (claims 3, 7, 9) and “mutants” (claim 8),  which encompasses 40% structural alteration from the unmodified enzymes in view of enzymes are “60%” homologous or identical to an unmodified amino acid sequence  discussed above, have much broader breadth than that described in the specification. There is substantial variation in structure and functionality with the genus. 
tyrA gene (entire gene) (Example 23, page 42, lines 12-21, instant specification) and deletion of tyrA in E.coli strain (page 12, figure 22, instant specification) are not considered be an actual reduction to practice for the full scope of the claimed genus.  
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “variants, fragments or/and mutants”; however, the specification has not described a sufficient variety of species to reflect the variation within the above-discussed genus in the claimed method per MPEP. 
            
Applicants have recognized their work as inventive for using  the enzymes recited in claim 3 for the bioproduction of phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine in a one-pot reaction system, and using the enzymes recited in claim 7-9 for the bioproduction of L-Phe from glucose, wherein the “phenylacetic acid” has been known to be an industrial important compound ([0002] , US20160186217).
The claimed “variants, fragments, mutants” (a large genus) is highly diverse because it encompasses unlimited structurally and functionally distinct species, i.e., there is substantial variation within the genus which is highly diverse. The specification has not adequately described that, after making 40% structural modification/alteration by introducing deletion, substitution and/or insertion  into corresponding parent sequence, the modified/altered sequence still retain catalytic activity for each of the claimed enzymes  so  as to carry out the bioproduction of the claimed compounds as discussed above. The specification has not described a sufficient variety of species to reflect the variation within the genus. 
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
The claimed genus encompasses mutant/fragment having diverse structure and function The art teaches a flavin reductase of SEQ ID NO:15 (Table 1, US Pat. No. 8270321) which has 22% sequence identity to instant SEQ ID NO:2 that  is the amino acid sequence of styrene monooxygenase set  forth in claim 3 (see sequence alignment below, wherein Qy is  SEQ ID NO:2, and Db is SEQ ID NO:15). The SEQ ID NO:15 is considered to be a mutant of instant SEQ ID NO:2 since the term “variant” or “mutant”  of SEQ ID NO:2 encompasses unlimited amino acid alteration in the sequence with function differing from the enzyme of SEQ ID NO:2. 


Query Match 22.3%;  Length 170;

Qy          1 MTLKKDM-AVDIDSTNFRQAVALFATGIAVLSAETEEGDVHGMTVNSFTSISLDPPTVMV 59
              ||:: |     : : : |  ::|| ||:||::|  | |  ||||  | ||::|||||::|
Db          1 MTIEFDRPGAHVTAADHRALMSLFPTGVAVITAIDEAGTPHGMTCTSLTSVTLDPPTLLV 60

Qy         60 SLK--SGRMHELLTQGGRFGVSLLGESQKVFSAFFSKRAMD----------DTPPPAFTI 107
               |   || :| :  :||||||:||    :  :  ||    |          |        
Db         61 CLNRASGTLHAV--RGGRFGVNLLHARGRRAAEVFSTAVQDRFGEVRWEHSDV------- 111

Qy        108 QAGLPTL-QGAMAWFECEVESTVQVHDHTLFIARV 141
                |:| | : | |:  | |  :  | || : :  |
Db        112 -TGMPWLAEDAHAFAGCVVRKSTVVGDHEIVLGEV 145
It has been known that styrene monooxygenase (SMO) comprises flavin (FAD) bound reductase and epoxidase components (p.424, 2nd paragraph, Gassner G.T. “The styrene monooxygenase system”, Chapter 16, in Methods in Enzymology (2019)  Vol.620, pages 423-453); wherein the reductase refers to StyB and epoxidase refers to StyA (see p.426, lines 1-7, Gassner). It is noted that instant specification discloses SMO as StyA and StyB (p.11, line 14). Thus, the flavin reductase is a functional homology to instant SMO (claim 1) which is within breadth of the genus “variant or mutant or fragment” thereof. The specification does not describe art recognized correlation between the structure of the homologous variant (flavin reductase) and its function in the bioproduction of  the claimed compound such as phenylacetaldehyde synthesized  from styrene. 
In addition, the art teaches that the missense substitution mutants and insertion mutants of SMO  result in the variant SMO enzymes which function in vivo are unknown (Table 1, Wang et al. (PLOS one (2013) Vol. 8, issue 1, e54415,  pages 1-8). Said “unknown” due to the missense substitution and insertion mutations suggests that the unpredictability in the art is high with regard to structure-function correlation of the SMO enzyme(s) in its ability of the bioproduction of the claimed compound (see above). 
These together suggest that the bioproduction of phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine using the enzymes including the mutated or variant enzyme of SEQ ID NO:2 (amino acid sequence of SMO) wherein the enzymes are within the claimed one-pot reaction system is  not predictable. Thus, the level of unpredictability in the art is high than one skilled in the art would expect.
Moreover, there are highly diverse members within genus “microbial cells” (genus) encompassing all unicellular organisms which are extremely diverse; the genus encompasses all of the Archaea (in the Archae-bacteria kingdom) and Bacteria are microorganisms. The specification provides the description for using bacterial cells such as E.coli for xo-expression of the enzymes for the claimed bioproduction (p.7, last paragraph to p.8, 1st paragraph, the specification). However, the specification is silent  in providing representative species for the archaea within the very diverse genus to perform said bioproduction. 


Scope enablement 
Claims 1-3, 5-11 and 16 are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification enables the bioproduction of the compounds including
substituted or unsubstituted phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine in a one-pot reaction system that comprise the claimed enzymes for said bioproduction in bacterial cell such as E.coli strain, does not reasonably provide enablement for the bioproduction of said compounds in very diverse microbial cell using the variants, mutants and/or fragments of the enzymes thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).
(1) The nature of the invention; (2) the breadth of the claims
Claim 1 and dependent claims therefrom  are drawn to a method for bioproduction of substituted or unsubstituted phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine in a one-pot reaction system which comprising co-express and overexpress the enzymes required for said bioproduction, wherein the “enzymes” are “variants, mutants, or fragments” (a large genus) of the unmodified unicellular organisms all kinds of archaea and bacteria which are extremely diverse. The claimed “variants, mutants, or fragments” (claims 3, 7, 9) and “mutants” (claim 8)  have much broader breadth than that described in the specification. There is substantial variation in structure and functionality with the genus. 
The specification sets forth that the terms ‘variant’ and ‘mutant’ are used interchangeably; the "variant" of an enzyme refers to an amino acid sequence that is altered by one or more amino acids including non-conservative changes, and that variant enzymes are 60%-99%  homologous or identical to an unmodified amino acid sequence (p,15, lines 9-27, instant specification). However, the applicants’ specification does not provides enabling disclosure for making and using unlimited structurally altered  polypeptide/peptide candidates (including “functional fragments”, see above) resulted from the non-conservative amino acid substitutions, detections and/or insertion and/or chemical modifications for the bioproduction of the claimed compounds (see above) in microorganism such as archaea species. The breadth of the claims thus is much broader than that one skilled in the art could expect and envision. 
         (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
          	 Although the structure and function of the enzymes such as styrene monooxygenase (SMO)  which is necessary for he claimed bioproduction (claim 1) have been known in the art (see reference Gessner), the “fragment” or “variant” of SMO which can contain 40% structural alteration in amino acid sequence level (based on 60% sequence identity to parent sequence as defined by instant specification at p,15, lines 9-27) will result in unknown functionality. The art teaches that the missense mutants and insertion mutants of SMO  are unknown in their function in vivo (Table 1, Wang et al. (PLOS one (2013) Vol. 8, issue 1, e54415,  pages 1-8). This suggests that the unpredictability in the art regarding structure-function correlation of the enzyme(s) for the claims bioproduction of the claimed compound is high. 
The art also teaches that functional assignments for short-read metagenomics data pose a significant computational challenge due to perceived unpredictability of alignment behavior and the inability to infer useful functional information from translated protein-fragments/peptides (abstract, lines 1-3, Sinba, BMC Genomics (2015) 16:1080, 1-12). 
Also, the art teaches that, although alignment patterns of polypeptide candidates are constrained to structurally-related folds, these folds have been dispersed across proteins with a variety of functions by evolutionary processes, impairing accurate functional assignment even when peptides originate from well-defined proteins (p.9, right col., section “Conclusion”, lines 3-8, Sinba). Because of the above-discussed unpredictability of alignment of sequences from protein databases and the inability to infer useful functional information from translated protein-fragments/peptides, and further in view of the fact that accurate functional assignment can be 

           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
	The specification does not disclose any functional fragments  nor any variant/mutated polypeptide candidates which can be feasibly  used  as biocatalysts in the one-pot reaction systems for the bioproduction of the claimed compounds (see above discussion). As discussed above, missense substitution mutations and insertion mutations often results render function of the mutated  enzyme such as SMO (which is necessary for the bioproduction of the claimed compounds) unknown (see above discussion of reference Wang).  In the absence of the guidance of core sequence critical for the catalytic activity for making and using variant/mutated enzyme or the fragment thereof, the experimentations are large and non-routine required for screening and characterizing the polypeptide/peptide candidates in exceedingly large pool of the variant or mutated enzymes (derived from genetic mutations in various species of microorganisms and from recombinantly generated) capable of catalyzing biosynthesis of the compounds set forth in claim 1 (substituted or unsubstituted phenylacetaldehyde, 2-phenylethanol, phenylacetic acid or phenylethylamine), the compounds of claims 6 and 7 (styrene of a substituted styrene),and/or the compound of L-Phe and any intimidates required for formation of L-Phe in claims 8 and 9.
            Considering the state of the art as discussed by factors (1)-(8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to screen for and characterize candidate polypeptides or/and peptide fragments for the claimed bioproduction of the compound as discussed above.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. Thus, it is the Office’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

35 USC §103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
          (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

              [1] Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being obvious over US20160186217 (‘217), US20170067084 (‘084), Liu et al. (Bioresour. Bioproc. (2016) 3:10, 1-7) and Panke et al. (Appl. Environ. Microbiol. (1998) 64, 2032-2043) and US 20030059801 (‘801). 
‘217 teaches biocatalytic synthesis of phenylacetaldehyde and phenylacetic acid (claims 1, 2) from styrene by the enzymes styrene monooxygenase, epoxide isomerase and aldehyde dehydrogenase (claim 2) ([0038] and Figure 1, ’217)  wherein “epoxide isomerase” catalyzes the chemical transformation of the intermediate “styrene oxide” into phenylacetaldehyde ([0048], ‘217); and thus, it is equivalent to instant “styrene oxide isomerase” (claim 2). Since claim 3 recited “variant, mutant or fragment”  and  the  enzymes “styrene monooxygenase, epoxide isomerase and aldehyde dehydrogenase” of ‘217 read on the recitation of claim 3.
	The enzymes are expressed/synthesized in the whole-cell catalyst  ((abstract and [0038], ‘217). 
 	‘217 does not expressly teaches one-pot reaction  and overexpression of the enzymes in an engineered microbial cell.
one pot, and that said “one-pot” is a cascade reaction which avoid the expensive and energy-consuming isolation and purification of intermediates [advantage], minimize waste generation, and overcome the possible thermodynamic hurdles normally encountered in traditional multi-step synthesis [advantage]; e.g.,  multiple enzymes may be co-expressed inside one recombinant microbe strain, and the whole cells of the strain may be directly applied as catalysts for a series of cascade reactions in one-pot ([0126], lines 1-16, ’084) for bioproduction of compounds such as (s)-phenylethanol amine ([0095], ‘084) that is substituted phenylacetic acid (claim 1) that is (s)-2-amino-phenylacetic acid ([0315], Example 22; and [0318], Example 24, ‘084), and (S)-phenylethanol amines that is a substituted phenylethylamine (claim 1) and is synthesized fromstyrene ([0095], Figure 4, ‘084).  
 	The one-pot reaction system can comprise one or more recombinant microbial cells such as E.coli strains ([0172], lines 5-12, ‘084) which reads on “microbial cell genetically engineered” (claim 1). The one or more recombinant cells express enzymes encompasses styrene monooxygenase and aldehyde dehydrogenase ([0087]-[0089], ‘084) which is the common subject matter of ‘217.
           Thus, it would have been prima facie obvious for one  of ordinary skill in the art to perform the “one-pot” reactions for synthesis of phenylacetic acid which belongs to an industrial important class of compound ([0002],’217) because, as discussed above, the one-pot reaction system allows for  whole cell catalyst for a series of cascade enzymatic reactions with the advantages: avoid the expensive and energy-consuming isolation/purification of intermediates; minimize waste generation; and overcome thermodynamic hurdles during multi-step synthesis. One skilled in the art therefore would have carried out the one-pot reaction in biocatalytic synthesis (‘217) of phenylacetic acid that is of industrial importance (see above) with reasonable expectation of success.

 	Regarding over-expression it has been known in the art that when overexpressed (claim 1) in Escherichia coli, SMOs are able to catalyze the epoxidation of styrene to afford (S)-styrene epoxide with >99 % (p.1, right col., last paragraph, lines 1-3, Liu) wherein the result “(S)-styrene epoxide” is product catalysis of SMO enzyme (see Figure 7, 084). Thus, it would have been prima facie obvious to engineer the E.coli for overexpression of SMO to use in one-pot reaction system (‘084) for bioproduction of phenylacetaldehyde and phenylacetic acid (‘217) with reasonable expectation of success. 
	Regarding the polynucleotide encoding SMO (claim 5), ‘084 has disclosed the nucleotide sequence of SEQ ID NO:33 (ref claim 21 of ‘804) which has 100% sequence identity to instant SEQ ID NO:8 (claim 5) (see the sequence alignment below, wherein Qy is instant SEQ ID NO:8).

AC   BDO74386;
DE   Solanum tuberosum styrene monooxygenase gene styB, SEQ ID 33.
OS   Solanum tuberosum.
CC PN   US2017067084-A1.
CC PS   Claim 21; SEQ ID NO 33
  Query Match  100.0%;  Length 513;
  
Qy          1 ATGACGTTAAAAAAAGATATGGCGGTGGATATCGACTCCACCAACTTCCGCCAGGCGGTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGACGTTAAAAAAAGATATGGCGGTGGATATCGACTCCACCAACTTCCGCCAGGCGGTT 60

Qy         61 GCATTGTTCGCGACGGGAATTGCGGTTCTCAGCGCGGAGACTGAAGAGGGCGATGTGCAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCATTGTTCGCGACGGGAATTGCGGTTCTCAGCGCGGAGACTGAAGAGGGCGATGTGCAC 120

Qy        121 GGCATGACCGTGAACAGTTTCACCTCCATCAGTCTGGATCCGCCGACTGTGATGGTTTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGCATGACCGTGAACAGTTTCACCTCCATCAGTCTGGATCCGCCGACTGTGATGGTTTCC 180

Qy        181 CTGAAATCGGGCCGTATGCATGAGTTGCTGACTCAAGGCGGACGCTTCGGAGTTAGCCTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CTGAAATCGGGCCGTATGCATGAGTTGCTGACTCAAGGCGGACGCTTCGGAGTTAGCCTC 240

Qy        241 TTGGGTGAAAGCCAGAAGGTGTTCTCGGCATTCTTCAGCAAGCGCGCGATGGATGACACG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTGGGTGAAAGCCAGAAGGTGTTCTCGGCATTCTTCAGCAAGCGCGCGATGGATGACACG 300

Qy        301 CCTCCCCCCGCCTTCACCATTCAGGCCGGCCTTCCCACTCTGCAGGGCGCCATGGCCTGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CCTCCCCCCGCCTTCACCATTCAGGCCGGCCTTCCCACTCTGCAGGGCGCCATGGCCTGG 360

Qy        361 TTCGAATGCGAGGTGGAGAGCACGGTTCAAGTACACGACCACACGCTCTTCATTGCGCGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTCGAATGCGAGGTGGAGAGCACGGTTCAAGTACACGACCACACGCTCTTCATTGCGCGC 420

Qy        421 GTTAGCGCCTGTGGAACGCCTGAGGCGAATACCCCCCAGCCGCTGCTGTTCTTTGCCAGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTTAGCGCCTGTGGAACGCCTGAGGCGAATACCCCCCAGCCGCTGCTGTTCTTTGCCAGC 480

Qy        481 CGTTATCACGGCAACCCGTTGCCACTGAATTGA 513
              |||||||||||||||||||||||||||||||||
Db        481 CGTTATCACGGCAACCCGTTGCCACTGAATTGA 513

Regarding the polynucleotide encoding “styrene oxide isomerase”, the term “a nucleic acid sequence” in the limitation “a nucleic acid sequence set forth in SEQ ID NO:9” (claim 5) is given broadest reasonable interpretation (BRI) as encompassing a fragment of SEQ ID NO:9; and thus, the following rejection is applicable.
The nucleotide sequence of “styrene oxide isomerase” encoded by StyC gene which is within a 5.7kb DNA fragment  wherein the enzyme “styrene oxide isomerase” catalyzes the formation  of (S)-styrene oxide from styrene  (which is the common subject matter of ‘217) has been known in the art (see abstract, Panke et al). Said 5.7 Kb DNA fragment was assigned as accession number AF031161 (p.2035, left col., 3rd paragraph, Panke) which comprises the nucleotide sequence  having 59.2% sequence identity to instant SEQ ID NO:9 (claim 5) (see the 

LOCUS       AF031161                5727 bp    DNA     linear   DEFINITION  Pseudomonas sp. VLB120 styrene degradation genes including
            histidine kinase (stdSc) gene, partial cds; and transcriptional
            activator (stdR), styrene monooxygenase large component (stdA),
            styrene monooxygenase small component (stdB), styrene oxide
            isomerase (stdC), and phenylacetaldehyde dehydrogenase (stdD)
            genes, complete cds.
ACCESSION   AF031161
SOURCE      Pseudomonas sp. VLB120
  
  AUTHORS   Panke,S., Witholt,B., Schmid,A. and Wubbolts,M.G.
  TITLE     Towards a biocatalyst for (S)-styrene oxide production:
            characterization of the styrene degradation pathway of Pseudomonas
            sp. strain VLB120
  JOURNAL   Appl. Environ. Microbiol. 64 (6), 2032-2043 (1998)
   Query Match   59.2%;  Length 321653;

Qy          1 ATGTTACACGCGTTTGAACGTAAAATGGCAGGGCATGGAATTCTGATGATTTTTTGTACA 60
              ||| | || || || ||||| |||||||| || || || || |||||||| || || || 
Db     133317 ATGCTTCATGCCTTCGAACGCAAAATGGCCGGCCACGGCATCCTGATGATCTTCTGCACC 133376

Qy         61 CTGTTGTTTGGAGTCGGCCTGTGGATGAACCTTGTGGGCGGGTTCGAAATCATCCCCGGT 120
              ||  | ||||| || || || ||||||||| | || ||||| || ||||||||||| || 
Db     133377 CTTCTATTTGGTGTTGGTCTTTGGATGAACTTGGTTGGCGGCTTTGAAATCATCCCGGGA 133436

Qy        121 TACATTATCGAATTCCATGTTCCGGGGAGTCCCGAAGGTTGGGCACGTGCTCATAGCGGC 180
              ||||| ||||| || ||||| |||||    || || || |||||  | ||||||  ||||
Db     133437 TACATCATCGAGTTTCATGTCCCGGGTTCCCCTGAGGGCTGGGCGAGGGCTCATTCCGGC 133496

Qy        181 CCGGCACTGAACGGCATGATGGTCATTGCCGTCGCGTTCGTTCTGCCATCCCTGGGCTTC 240
              || |||||||| || |||||||| || || || || |||||| ||||   ||| ||||||
Db     133497 CCCGCACTGAATGGAATGATGGTGATAGCAGTGGCATTCGTTTTGCCCAGCCTTGGCTTC 133556

Qy        241 GCAGACAAAACCGCACGTCTGCTGGGTTCGATCATTGTTCTGGATGGCTGGTCCAATGTG 300
              || || || || || ||  |||||||    || || || ||||| || ||||| || || 
Db     133557 GCCGATAAGACGGCGCGCTTGCTGGGCAGCATTATCGTCCTGGACGGTTGGTCGAACGTC 133616

Qy        301 GGGTTCTACCTGTTTAGCAACTTTTCGCCTAACCGTGGCCTGACCTTTGGCCCGAACCAG 360
              || |||||||| ||   |||||| || || || |||||||||||||| ||||| ||||| 
Db     133617 GGTTTCTACCTTTTCTCCAACTTCTCTCCCAATCGTGGCCTGACCTTCGGCCCCAACCAA 133676

Qy        361 TTTGGACCGGGTGATATTTTCTCATTTCTGGCTCTCGCCCCGGCGTACCTGTTCGGCGTG 420
              ||||| || || ||||| |||   || || || || || || || || ||||| || || 
Db     133677 TTTGGGCCTGGCGATATCTTCAGCTTCCTCGCCCTGGCTCCCGCCTATCTGTTTGGTGTT 133736

Qy        421 CTGGCTATGGGCGCCCTCGCGGTGATCGGTTATCAGGCGTTGAAATCTACCCGCAGCCGT 480
              || || ||||| || ||||| |||||||| || ||||| |||||    |||||    |||
Db     133737 CTCGCAATGGGGGCGCTCGCAGTGATCGGCTACCAGGCATTGAAGAGCACCCGTTCTCGT 133796

Qy        481 AAAGCCGTTCCACACGCGGCAGCCGAGTAA 510
              ||||| ||||| ||||| || || || | |
Db     133797 AAAGCTGTTCCGCACGCTGCTGCGGAATGA 133826
	It is noted that instant SEQ ID NO:9 is also the “styrene oxide isomerase” (SOI) encoded by the gene StyC (SEQ ID NO:9) from Pseudomonas sp. VLB120 evidenced by page 

	The following is the rejection of claims 6-7.

	    It has been known in the styrene biosynthesis art (‘084) that the styrene can be biosynthesized via one-pot transformation from L-phenylalanine by “PAL” enzyme (see Figure 5, and [0096], ‘084); PAL refers to phenylalanine ammonia lyase (claim 6). It is noted that the  ‘084 has taught multiple enzymes may be co-expressed inside one recombinant microbe strain, and the whole cells of the strain may be directly applied as catalysts for a series of cascade reactions in one-pot ([0126], lines 1-16, ’084) wherein said multiple enzymes would encompasses PAL enzyme. Since recombinant E.coli strain co-expressing the multiple enzymes can comprises one or more T7 expression plasmids and systems ([0172],lines 4-15, ‘084) wherein the T7 expression system is for protein overexpression (claim 6) (see [0074], ‘ Thus, claim 6 is prima facie obvious over the combined art references’ teachings. 
	 ‘084 discloses the amino acid sequences of phenylalanine ammonia lyase having SEQ ID NO: 50 ([0086], last 2 lines, ‘084) which has 100% sequence identity to instant SEQ ID NO:13 (claim 7) (see the sequence alignment below, wherein Qy is SEQ ID NO:13 and Db is SEQ ID NO:50).
ID   BDO74401 standard; protein; 717 AA.
AC   BDO74401;
DE   Arabidopsis thaliana PAL2 protein, SEQ ID 50.
KW   1,2-amino alcohol; PAL2 protein; Phenylalanine ammonia lyase 2;
OS   Arabidopsis thaliana; ATCC 77500.
CC PN   US2017067084-A1.
CC PS   Claim 20; SEQ ID NO 50; 

  Query Match   100.0%;  Length 717;
  

Qy          1 MDQIEAMLCGGGEKTKVAVTTKTLADPLNWGLAADQMKGSHLDEVKKMVEEYRRPVVNLG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDQIEAMLCGGGEKTKVAVTTKTLADPLNWGLAADQMKGSHLDEVKKMVEEYRRPVVNLG 60

Qy         61 GETLTIGQVAAISTVGGSVKVELAETSRAGVKASSDWVMESMNKGTDSYGVTTGFGATSH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GETLTIGQVAAISTVGGSVKVELAETSRAGVKASSDWVMESMNKGTDSYGVTTGFGATSH 120

Qy        121 RRTKNGTALQTELIRFLNAGIFGNTKETCHTLPQSATRAAMLVRVNTLLQGYSGIRFEIL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RRTKNGTALQTELIRFLNAGIFGNTKETCHTLPQSATRAAMLVRVNTLLQGYSGIRFEIL 180

Qy        181 EAITSLLNHNISPSLPLRGTITASGHLVPLSYIAGLLTGRPNSKATGPDGESLTEKEAFE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EAITSLLNHNISPSLPLRGTITASGHLVPLSYIAGLLTGRPNSKATGPDGESLTEKEAFE 240

Qy        241 KAGISTGFFDLQPKEGLALVNGTAVGSGMASMVLFEANVQAVLAEVLSAIFAEVMSGKPE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KAGISTGFFDLQPKEGLALVNGTAVGSGMASMVLFEANVQAVLAEVLSAIFAEVMSGKPE 300

Qy        301 FTDHLTHRLKHHPGQIEAAAIMEHILDGSSYMKLAQKVHEMDPLQKPKQDRYALRTSPQW 360

Db        301 FTDHLTHRLKHHPGQIEAAAIMEHILDGSSYMKLAQKVHEMDPLQKPKQDRYALRTSPQW 360

Qy        361 LGPQIEVIRQATKSIEREINSVNDNPLIDVSRNKAIHGGNFQGTPIGVSMDNTRLAIA AI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LGPQIEVIRQATKSIEREINSVNDNPLIDVSRNKAIHGGNFQGTPIGVSMDNTRLAIA AI 420

Qy        421 GKLMFAQFSELVNDFYNNGLPSNLTASSNPSLDYGFKGAEIAMASYCSELQYLANPVTSH 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GKLMFAQFSELVNDFYNNGLPSNLTASSNPSLDYGFKGAEIAMASYCSELQYLANPVTSH 480

Qy        481 VQSAEQHNQDVNSLGLISSRKTSEAVDILKLMSTTFLVGICQAVDLRHLEENLRQTVKNT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VQSAEQHNQDVNSLGLISSRKTSEAVDILKLMSTTFLVGICQAVDLRHLEENLRQTVKNT 540

Qy        541 VSQVAKKVLTTGINGELHPSRFCEKDLLKVVDREQVFTYVDDPCSATYPLMQRLRQVIVD 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 VSQVAKKVLTTGINGELHPSRFCEKDLLKVVDREQVFTYVDDPCSATYPLMQRLRQVIVD 600

Qy        601 HALSNGETEKNAVTSIFQKIGAFEEELKAVLPKEVEAARAAYGNGTAPIPNRIKECRSYP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 HALSNGETEKNAVTSIFQKIGAFEEELKAVLPKEVEAARAAYGNGTAPIPNRIKECRSYP 660

Qy        661 LYRFVREELGTKLLTGEKVVSPGEEFDKVFTAMCEGKLIDPLMDCLKEWNGAPIPIC 717
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 LYRFVREELGTKLLTGEKVVSPGEEFDKVFTAMCEGKLIDPLMDCLKEWNGAPIPIC 717

	Therefore, the combination of references’ teachings renders the claims prima facie obvious.  

               [2] Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over US20160186217 (‘217), US20170067084 (‘084), Liu et al. (Bioresour. Bioproc. (2016) 3:10, 1-7), Panke et al. (Appl. Environ. Microbiol. (1998) 64, 2032-2043) and US 20030059801 (‘801). 
as applied to claim 1 from which claims 8-9 depend, and further in view of Rodriguez et al. (Microb.  Cell Factor.  (2014) 13:216, 1-15) and US 20150225751 (‘751).   

The teachings of claim 1 by ‘217,‘084, Liu, Panke and ‘801 have been set forth above. 
             ‘217,‘084, Liu, Panke and ‘801  do not expressly teach the bioproduction of L-phenylalanine from glucose catalyzed by the enzyme(s) set forth in claims 8 and 9. 
	At Figure 1, Rodriguez teaches the enzymatic synthesis of L-Phe (L-phenylalanine) from glucose involved in the enzymes encompassing:  DAHP synthase (AroG), shikimate kinase (AroK), shikimate dehydrogenase (YdiB), chorismate mutase/prephenate dehydratase (PheA) and tyrosine aminotransferase (TyrB) (also see p.10, left col., lines 12-17, Rodriguez) , wherein the enzymes such as AroG gene is over-expressed (p.4, right col., 2nd paragraph, line 16, Rodriguez), as applied to claim 8. 
	Since the L-Phe has been known is precursor (a starting material) for bioproduction of styrene (see Figure 5, and [0096],  ‘084), and since it has been known that the industrial important compound “phenylacetic acid” ([0002] , ‘217) is enzymatically synthesized from “styrene” ([0038] and Figure 1, ’217), it would have been prima facie obvious to synthesize the E.coli growth (p.3, left col., last paragraph, lines 1-14,  Rodriguez).  The production of aromatic amino acids (e.g., L-Phe) using fermentation process with recombinant microorganism (e.g., engineered E.coli) can be advantageous approach  for overproduction of aromatic amino acids and related compound thereof (see abstract; and p.1, left col., lines 1-7, Rodriguez) with production of 47 g/L of L-Phe [advantage]  with a yield of 0.25 g/g from glucose (see p.12, left col., lines 7-15, Rodriguez). Thus, it would have been prima facie for one of ordinary skill in the art to enzymatically synthesized the industrial important compound “phenylacetic acid”  from glucose with reasonable expectation of success. 
	Regarding instant SEQ ID NO:17 (claim 9) encoded by gene “AroG” (elected species, claim 8), the amino acid sequence of “3-deoxy-d-arabino-heptulosonate-7-phosphate” (DAHP) synthase (AroG) has been known in the art (‘751)  which discloses the amino acid sequence of AroG (DAHP synthase) of SEQ ID NO:10 ([0028], last three lines, and Figure 5, ‘751) which is a feedback-inhibition-resistant AroG enzyme.  The AroG enzyme is present in an engineered microorganism (e.g., bacterium E.coli strain) capable of overproduction of L-Phenylalanine (ref claims 1, 12-13 and 16-18 of ‘751) which is the common subject matter of ‘217 and Rodriguez. 
	The amino acid sequence of SEQ ID NO:10 (‘751) has 100% sequence identity to instant SEQ ID NO:17 (claim 9) (see the sequence alignment below; wherein Qy is SEQ ID NO”17 and Db is SEQ ID NO:8). 

AC   AEE64666;
DE   E. coli 3-deoxy-D-arabino-heptulosonate-7-phosphate synthase, aroG.
KW   Amino acid production; screening; pharmaceutical; feedback inhibition;
KW   3-deoxy-7-phosphoheptulonate synthase;
KW   3-deoxy-D-arabino-heptulosonate-7-phosphate synthase; aroG; enzyme;
OS   Escherichia coli; W3110.
CC PN   US2005277179-A1.
CC PS   Disclosure; SEQ ID NO 8; 
  Query Match 100.0%;  Length 350;

Qy          1 MNYQNDDLRIKEIKELLPPVALLEKFPATENAANTVAHARKAIHKILKGNDDRLLVVIGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNYQNDDLRIKEIKELLPPVALLEKFPATENAANTVAHARKAIHKILKGNDDRLLVVIGP 60

Qy         61 CSIHDPVAAKEYATRLLALREELKDELEIVMRVYFEKPRTTVGWKGLINDPHMDNSFQIN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CSIHDPVAAKEYATRLLALREELKDELEIVMRVYFEKPRTTVGWKGLINDPHMDNSFQIN 120

Qy        121 DGLRIARKLLLDINDSGLPAAGEFLDMITPQYLADLMSWGAIGARTTESQVHRELASGLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGLRIARKLLLDINDSGLPAAGEFLDMITPQYLADLMSWGAIGARTTESQVHRELASGLS 180

Qy        181 CPVGFKNGTDGTIKVAIDAINAAGAPHCFLSVTKWGHSAIVNTSGNGDCHIILRGGKEPN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CPVGFKNGTDGTIKVAIDAINAAGAPHCFLSVTKWGHSAIVNTSGNGDCHIILRGGKEPN 240

Qy        241 YSAKHVAEVKEGLNKAGLPAQVMIDFSHANSSKQFKKQMDVCADVCQQIAGGEKAIIGVM 300

Db        241 YSAKHVAEVKEGLNKAGLPAQVMIDFSHANSSKQFKKQMDVCADVCQQIAGGEKAIIGVM 300

Qy        301 VESHLVEGNQSLESGEPLAYGKSITDACIGWEDTDALLRQLANAVKARRG 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VESHLVEGNQSLESGEPLAYGKSITDACIGWEDTDALLRQLANAVKARRG 350

	Further, ‘751 teaches that in the engineered microorganism the tyrA gene is knock out (see ref claim 15 of ‘751) which reads on “deletion” of “prephenate dehydrogenase (tyrA)” (claim 11).
	Since the engineered microorganism (such as E.coli) is designed and constructed for over-production of L-Phenylalanine (L-Phe) and L-Phe has been known is precursor (a starting material) for bioproduction of styrene (see Figure 5, and [0096],  ‘084), and since it has also been known that the industrial important compound “phenylacetic acid” ([0002] , ‘217) is enzymatically synthesized from “styrene” ([0038] and Figure 1, ’217), it would have been prima facie obvious to use the engineered E.coli strain taught by ‘751 in the one-pot (‘084) to produce desired amount of the industrial important compound “phenylacetic acid”  with reasonable expectation of success. 
	Therefore,  the combination of references’ teachings renders the claims prima facie obvious.  
	
[3] Claim 16 is rejected under 35 U.S.C. 103 as being obvious over US20160186217 (‘217), US20170067084 (‘084), Liu et al. (Bioresour. Bioproc. (2016) 3:10, 1-7) and Panke et al. (Appl. Environ. Microbiol. (1998) 64, 2032-2043), Panke et al. (Appl. Environ. Microbiol. (1998) 64, 2032-2043) and US 20030059801 (‘801).
The teachings of claim 1 (from which claim 16 depends) by ‘217,‘084, Panke and ‘801 Liu have been set forth above. 
             ‘217,‘084, Liu, Panke and ‘801 do not expressly teach a tri-phasic medium of one-pot reaction system.
	However, 084 has taught that organic:aqueous two-phase reaction system is a better choice for high-concentration biotransformation in the cascade transformations, and that by applying the two-phase reaction system, the problems of low solubility and inhibition of substrates can be overcome [advantage] (see [0177], ‘084). Further, at [0178], ‘084 teaches the enzymes immobilized on nano size support (such as magnetic nano-particles) can increase their stability and reusability [advantage] , and that by utilizing such the immobilized enzymes the cascade biocatalysts (in one-pot reaction system, see [0251], lines 4-7, ‘084 ) can be performed to produce the chiral compounds in high yield. Thus, it is obvious to combine the organic: aqueous two-phase reaction with the “magnetic nano-particles” which meets the limitation “an aqueous: organic solvent: functionalized nanoparticle medium” (claim 16). 

	Therefore,  the combination of references’ teachings renders the claim 16 prima facie obvious.  
                                          Conclusion
             No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/Samuel W. Liu/
Examiner, Art Unit 1656
         June 8, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600